Citation Nr: 0321164	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bilateral hearing loss and/or a back 
disorder to include degenerative joint disease; denied 
service connection for tinnitus and bladder cancer; and 
denied entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324.  The veteran limited his appeal to the issues listed 
on the front page of this decision.  


FINDINGS OF FACT

1.  In a June 1976 decision, the RO denied service connection 
for defective hearing.  The veteran did not appeal.

2.  Evidence submitted since the RO's June 1976 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's currently diagnosed hearing loss disability 
is the result of noise exposure during service.  

4.  The veteran's currently diagnosed tinnitus is the result 
of noise exposure during service.


CONCLUSIONS OF LAW

1.  The June 1976 decision which denied service connection 
for defective hearing is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has been received since the 
RO's June 1976 decision, thus, the claim of service 
connection for defective hearing is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2002).

4.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the veteran 
was notified of VCAA on multiple occasions.  VCAA was 
followed.  However, any deficiencies therein are 
nonprejudicial because the claims addressed in the decision 
are being granted by the Board.  The issue being remanded is 
being remanded in compliance with VCAA as additional 
development is necessary.  


New and Material Evidence

In an April 1975 rating decision, service connection for left 
middle ear deafness was denied.  In a June 1976 rating 
decision, service connection was denied for defective 
hearing.  The basis was not specifically set forth in the 
decision.  The veteran did not appeal that determination.  
The June 1976 RO decision which denied service connection for 
defective hearing is final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  In August 1999, 
the veteran's current petition to reopen the claim of service 
connection for hearing loss was received.  

In conjunction with his petition to reopen, new evidence has 
been received.  The new evidence includes an opinion of Paul 
D. Manoukian, M.D., who stated that the veteran's noise 
exposure during service resulted in his current hearing loss.  
In addition, this physician submitted a March 1998 audiogram 
which showed hearing loss disability as contemplated by 
38 C.F.R. § 3.385.

Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence 
to reopen the claim of service connection for hearing loss.  
He has submitted evidence of current hearing loss disability 
and evidence that it originated during service.  A medical 
professional made these assessments.  Thus, the newly 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including sensorineural hearing loss, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where a combat veteran alleges he suffers disability, 
including hearing loss, due to an injury (acoustic trauma) 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  The veteran in does not allege that 
his disabilities occurred during combat service.  Therefore, 
38 U.S.C.A. § 1154 is not for application.



Background

The veteran had active service from August 1954 to August 
1961.  He served in the Air Force as a basic airman.  His 
service records show that his duties included those of an air 
policeman and a security guard.  

The service medical records show that the veteran had his 
right ear injected during a bout of infectious mononucleosis 
in January 1959.  In February 1960, the veteran complained of 
having left ear pain after being on a flight.  His ear canal 
was swollen.  The tympanic membrane was injected and he was 
provided pain medication.  Later, it was noted that the left 
eardrum was intact.  

In November 1960, audiological testing was performed.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
10
15
15
15
15

In July 1961, the veteran was afforded audiological testing 
at his separation examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500 (15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
10
0
-5
10
15
LEFT
0
-5
15
15
10

The Board notes that testing by the service department prior 
to Ocotber 1967 was probably done using ASA units.  The 
parantheses show the amount of adjustment.  

Post-service, the record shows that the veteran was treated 
intermittently from 1968 to 1974 for recurring otitis media 
by Jack S. Ingram, M.D.  

In March 1975, the veteran was afforded a VA examination.  It 
was noted that he had had recurrent otitis media.

In a letter received in August 1975, a lay person who knew 
the veteran inservice during 1961, stated that in March, 
April, and May 1961, she knew the veteran to have had hearing 
loss because he could not hear her speak.  

In December 1975, the veteran was afforded a VA examination.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
45
LEFT
15
5
10
N/A
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The verteran complained of a ringing sound.

In March 1998, the veteran was examined by Dr. Manoukian.  At 
that time, Dr. Manoukian documented that the veteran had 
experienced a decrease in hearing over the past couple of 
years.  The veteran related that he had experienced 
significant noise exposure during service, but denied any 
other etiology for his hearing loss.  His history of ear 
infections was noted.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
50
LEFT
10
5
10
N/A
50

Dr. Manoukian indicated that the audiogram revealed an 
asymmetric bilateral precipitous sensory neural hearing loss 
consistent with a noise induced pattern.  There was no 
evidence of retrocochlear pathology and speech discrimination 
scores were excellent.  Rosenberg tone decay were negative.  
He concluded that the veteran had noise induced hearing loss, 
presbycusis, tinnitus, and no evidence of retrocochlear 
pathology.  

In an August 2000 letter, Dr. Manoukian reviewed the 
veteran's history of noise exposure with the Air Force and 
noted that it included noise exposure with machine guns 
during training and with aircraft during his duties which 
required him to be around aircraft engines.  Dr. Manoukian 
reiterated that current hearing loss disability was related 
to noise exposure during service.  


Bilateral Hearing Loss

During service, audiological examination showed that the 
veteran did not have hearing loss as contemplated under 38 
C.F.R. § 3.385.  However, adjusted scores did disclose 
beginning impairment.  See Hensley at 151.  Post-service, 
both the December 1975 VA audiological examination and the 
March 1998 private audiological examination showed bilateral 
hearing loss as contemplated under 38 C.F.R. § 3.385.  As 
indicated, Dr. Manoukian opined that the veteran's bilateral 
hearing loss disability is consistent with noise induced 
hearing loss and is related to noise exposure during service.  
A review of the veteran's DD Form 214 and his service records 
show that his service was consistent as he described.  
Therefore, there is competent evidence of current hearing 
loss disability and competent evidence of a nexus between 
current disability and service since a medical professional 
has related current hearing loss disability to service.  

As noted, in Hensley, the Court indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and 
his current disability.  This is the case here.  Although 
hearing loss disability as contemplated within 38 C.F.R. § 
3.385 was not shown on the separation examination, there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and 
his current disability.

Accordingly, entitlement to service connection for bilateral 
hearing loss is warranted. 


Tinnitus

Similarly, there are no inservice complaints, findings, 
treatment, or diagnosis of tinnitus during service or until 
the March 1998 private examination.  However, Dr. Manoukian 
related the veteran's tinnitus to his inservice noise 
exposure.  The veteran's inservice duties are consistent with 
those consistent with noise exposure.  Therefore, there is a 
basis for the physician's assessment.  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  See Hensley.  
In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The medical 
professionals found that the veteran's tinnitus is related to 
inservice noise exposure.  The Board also notes that the 
veteran's 1975 complaint of roaring which interfered with 
puretone thresholds.  

Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



REMAND

The RO denied service connection for a bladder tumor.  

The veteran has submitted an opinion from his private 
physician, Peter J. Garbeth, M.D., who stated that the 
veteran originally developed large bladder tumors in the 
early 1960's while in the military.  He indicated that these 
large tumors were probably secondary to radiation and 
chemical exposure.  He further stated that through the years, 
the veteran has had recurrences which are probably related to 
the original disease and cause.  Dr. Garbeth is competent to 
provide a medical opinion.  However, he did not indicate 
whether or not he reviewed the veteran's medical records.  
Specifically, the service medical records appear not to have 
been reviewed since they are negative for any record of a 
bladder tumor when Dr. Garbeth indicated the opposite.  
Secondly, although Dr. Garbeth related that the tumors were 
related to inservice radiation and chemical exposure, he did 
not provide any basis for that statement.  The veteran should 
therefore be informed that Dr. Garbeth may provide a 
statement indicating the reasons and bases for the opinion 
expressed in his August 2000 letter.

In addition, the veteran and his representative maintain that 
the veteran has bladder cancer which is related to his 
postoperative removal of caruncle, from left urethral meatus, 
but there is no medical opinion on this point.  

In light of the foregoing and in compliance with VCAA, the 
veteran should be afforded a VA examination in order to 
determine if the veteran has bladder tumors/bladder cancer 
which is related in any way to service or to his service-
connected postoperative removal of caruncle, from left 
urethral meatus.  

In addition, it has been asserted that the veteran has 
bladder cancer due to radiation exposure.  The Court has held 
that a claim for service connection based on 38 C.F.R. § 
3.311 is a unique type of service connection claim, and that 
pursuant to that regulation, the VA must furnish the special 
assistance to the veteran provided for in the regulation.  
Hilkert v. West, 11 Vet. App. 284 (1998).

It is noted that while the Board has broad authority to 
develop cases, it does not have the authority to develop 
radiation cases under 38 C.F.R. § 3.311.

As noted, VCAA has been followed in the past and the 
appropriate actions should be undertaken to ensure that the 
directives of VCAA continue to be followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed.  

3.  The veteran should be informed that 
Dr. Garbeth may provide a statement 
indicating the reasons and bases for the 
opinion expressed in his August 2000 
letter.  This correspondence should be 
submitted to VA.

4.  The veteran should be afforded a VA 
examination in order to determine if the 
veteran has bladder tumors/bladder cancer 
which is related to service or to his 
service-connected postoperative removal 
of caruncle, from left urethral meatus.  
It appears that an October 1959 report 
described a papiloma.  The examiner 
should provide the rationale for his 
opinion.  The claims file should be made 
available for review prior to the 
examination.  

5.  If service connection is not granted 
on a direct or secondary basis and/or as 
due to chemical exposure, the case should 
be referred to the Under Secretary for 
Benefits, in accordance with 38 C.F.R. 
§ 3.311(b)(1)(iii), (c).

6.  Thereafter, development must be 
undertaken to comply with the 
requirements set forth in Hilkert v. 
West, 11 Vet. App. 284 (1998) and 38 
C.F.R. § 3.311.  If any development is 
incomplete, appropriate corrective action 
should be taken.

7.  The veteran is hereby notified of 
38 C.F.R. § 3.655.  38 C.F.R. § 3.655(a), 
(b) provides that when entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination; and the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

8.  Thereafter, if the claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



